United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, FEDERAL
CORRECTION INSTITUTION, Fort Dix, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1249
Issued: February 9, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 1, 2020 appellant, through counsel, filed a timely appeal from a March 31, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3
ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted employment exposure.
FACTUAL HISTORY
On May 7, 2017 appellant, then a 38-year-old computer specialist, filed an occupational
disease claim (Form CA-2) alleging that he experienced respiratory symptoms including shortness
of breath and chronic cough due to exposure to cement dust containing silica during construction
at his office beginning in July 2016. He noted that he first became aware of his condition and
realized that it was caused or aggravated by his federal employment on February 15, 2017.
Appellant did not immediately stop work.
Appellant underwent a computerized tomography (CT) scan of the temporal bones on
October 11, 2016, which revealed marked leftward nasal septal deviation, right middle third oncha
bullosa, left maxillary sinus mucosal thickening, mucous retention cysts, and mild mucosal
thickening in the ethmoid air cells. A March 14, 2017 x-ray of the chest revealed no evidence of
acute cardiopulmonary abnormality.
On March 20, 2017 Dr. Ben J. Kochuveli, a Board-certified family practitioner, diagnosed
weekly nose bleeds year round, allergic rhinitis, chronic sinusitis, and potential silica exposure due
to cement dust. He noted that the baseline chest x-ray was negative. In an April 12, 2017
addendum report, Dr. Kochuveli indicated that appellant underwent pulmonary function studies
on April 11, 2017 and was diagnosed with silica exposure. He indicated that the pulmonary
function studies revealed borderline mild obstruction based on a borderline low forced expiratory
volume in one second (FEV1)/slow vital capacity (SVC) ratio and FEV1 90 percent of predicted.
In a narrative statement dated May 7, 2017, appellant reported commencing work at the
information technology department in July 2016. He indicated that his office was located in the
server room of the west administration building, which was undergoing construction to modify the
existing server room, by encasing it in a cinder block wall. Appellant worked in this post during
the construction period, which began in July 2016 and continued through April 2017. He indicated
that his office was in a confined work space without ventilation. Appellant reported exposure to
silica, which affected his lungs, sinuses, and head and caused severe sinus headaches, chronic dry
cough, and shortness of breath. He indicated that the construction was performed by federal
inmates that lacked the knowledge of Occupational Safety Health Administration (OSHA)
2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the March 31, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

2

regulations. Appellant further noted that the construction included a cement machine located in
the building. He advised that an outside contractor removed asbestos floor tiling from the server
room and informed him that the amount of dust present was at dangerous levels and contained
silica.
In a June 29, 2017 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence necessary to establish his claim and provided a questionnaire for his completion. In a
separate development letter of even date, OWCP requested that the employing establishment
provide additional information regarding appellant’s exposure to potentially harmful substances,
and comments from a knowledgeable supervisor regarding the accuracy of his statements. It
afforded both parties 30 days to respond.
In response to the development letter, appellant submitted a July 16, 2017 statement and
reiterated the details of his silica exposure while working in the server room during construction.
He asserted that the employing establishment willfully failed to comply with OSHA standards.
Appellant noted that he was exposed to concrete dust containing crystalline silica for months
during construction while working in the server room without a ventilation system. He indicated
that dust was visible on all work surfaces in the air and on some of the server equipment. Appellant
performed computer/server maintenance while being exposed to the hazardous materials and was
not informed of hazards. He indicated that he had no known exposure to irritants outside his job.
Appellant related that his silica condition began in early August 2016 with chronic severe sinus
headaches, chronic dry cough, and shortness of breath. He reported no known pulmonary
condition or known allergies and indicated that he smoked cigarettes from 2003 to 2005.
On July 25, 2017 an employing establishment environmental and safety compliance
official, responded to OWCP’s development letter and challenged appellant’s allegations. The
official disagreed with assertions that the employing establishment willfully violated OSHA
standards relating to respirable crystalline silica and noted that the employing establishment
implemented a crystalline silica plan, although not required to do so, and hired an environmental
contractor to conduct testing and provide expertise on how to safely perform construction.
Additionally, plastic barriers were put in place along with a negative pressure fan to limit the
exposure to employees. The official advised that all inmates involved in construction duties
received job orientation on all aspects of their assignment including safety. The official indicated
that appellant failed to immediately report hazards to the safety manager and when he did notify
the safety manager all protocols were in place. Additionally, the safety manager offered appellant
the option to move to another office in a different building until construction was complete. The
official further indicated that appellant did not request reasonable accommodation, but when he
expressed concerns to the safety manager about the construction in his workplace he was advised
that he could move to another location. The official further noted that staffing shortages did not
affect appellant’s workload and he generally performed his required duties in accordance with
expectations.
The employing establishment submitted a news release from OSHA dated April 6, 2017,
indicating that it was delaying enforcement of a crystalline silica standard in the construction
industry. In a June 26, 2017 memorandum entitled, “Safe Work Environment” the employing
establishment established procedures to insure a safe environment for staff and inmates related to

3

asbestos, lead, and silica issues in the workplace before, during, and after any renovation,
construction, or repair. OWCP also received a position description for an information technology
specialist.
In a September 7, 20174 report, Dr. Kochuveli noted evaluating appellant on March 20,
2017 and opined that he was completely asymptomatic and had a negative chest x-ray on
February 22, 2017. He diagnosed allergic rhinitis and returned him to work without restrictions.
By decision dated January 22, 2018, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish the implicated employment factors. It explained
that he failed to provide results of air sample testing in the areas where he worked or provide
witness statements supporting his exposure to crystalline silica. OWCP concluded, therefore, that
appellant had not met the requirements to establish that he sustained an injury as defined by FECA.
On January 22, 2019 appellant, through counsel, requested reconsideration. He submitted
a witness statement from T.K., a retired computer specialist, who confirmed that office
construction began in July 2016 and appellant’s office was located in the server room. T.K.
indicated that, during appellant’s absence, she would monitor the server room for extended periods
and at times her breathing became labored and she experienced chronic coughing. She further
noted that breathing protection was not required. In another witness statement dated August 16,
2018, J.J., a retired computer services manager and appellant’s supervisor in July 2016, indicated
that appellant was required to stay in the server room on and off for about eight months while
renovations were implemented. He verified that the server room lacked proper ventilation and
there was a substantial amount of dust accumulated daily after construction. J.J. further verified
that staff were not required to wear any form of respiratory masks or ventilation device.
By decision dated March 14, 2019, OWCP modified the January 22, 2018 decision, finding
that appellant had established that the employment exposure occurred as alleged. The claim
remained denied, however, as the medical evidence of record was insufficient to establish causal
relationship between a diagnosed medical condition and the accepted employment exposure.
On January 14, 2020 Dr. Sarah M. Lyon, a Board-certified pulmonologist, treated
appellant for shortness of breath with exertion and chronic cough, which he attributed to silica dust
exposure. Appellant reported extensive silica exposure in 2016 for eight to nine months while
working in a computer server room without respiratory mask protection. Dr. Lyon indicated that
the pulmonary function study done in May 20195 revealed normal spirometry; however, it also
showed evidence of small airway disease. She indicated that from 2017 through 2019 there was
nonsignificant reduction in his FEV1, which remained normal. Dr. Lyon noted that evidence
supported that workers with chronic silica exposure even within OSHA limitations and with
normal chest imaging have worsening pulmonary function associated with silica exposure. She
further noted that workers exposed to silica may have normal spirometry and have a range of
pulmonary test abnormalities.

4

Although Dr. Kochuveli dated his report September 7, 2018, this appears to be a typographical error.

5

This report is not in the record before the Board.

4

Dr. Noam A. Cohen, a Board-certified otolaryngologist, treated appellant on February 24,
2020 for symptoms consistent with chronic rhinosinusitis. Appellant reported that, four years
prior, he was exposed to substantial amounts of cinder block dust. Dr. Cohen noted that a paranasal
sinus computerized tomography (CT) scan on May 16, 20196 demonstrated mucosal thickening of
his ostial meatus complexes bilaterally and opacification of his right frontoethmoidal recess and
anterior ethmoid cavities bilaterally. He opined that these findings were consistent with hindered
mucociliary clearance. Dr. Cohen noted that studies from the Work Trade Center workers revealed
that exposure to aerosolized particulate debris hinder mucociliary clearance and can contribute to
chronic rhinosinusitis.
On February 28, 2020 appellant, through counsel, requested reconsideration.
By decision dated March 31, 2020, OWCP denied modification of the March 14, 2019
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA7 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,8 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.9 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.10
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.11

6

Id.

7

Supra note 2.

8

Id.

9

E.W., Docket No. 19-1393 (issued January 29, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989); L.C., Docket No. 19-1301 (issued January 29, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr.,
40 ECAB 312 (1988).
10

L.C., id.; R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., id.

11
20 C.F.R. § 10.115; E.S., Docket No. 18-1580 (issued January 23, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).

5

Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.12 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.13 Neither the mere fact
that a disease or condition manifests itself during a period of employment, nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents, is sufficient to
establish causal relationship.14
In a case in which a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.15
ANALYSIS
The Board finds that this case is not in posture for decision.
On January 14, 2020 Dr. Lyon treated appellant for shortness of breath and chronic cough
attributed to extensive silica exposure, which occurred in 2016 while he was working in a computer
server room without respiratory mask protection. She indicated that a pulmonary function study
done in May 2019 revealed normal spirometry; however, it also showed some evidence of small
airway disease. Dr. Lyon opined that evidence from studies demonstrated that workers with
chronic silica exposure, even within OSHA limitations, and with normal chest imaging, have
worsening pulmonary function associated with silica exposure. Similarly, he treated appellant on
February 24, 2020 for symptoms consistent with chronic rhinosinusitis, which developed after he
was exposed to substantial amounts of cinder block dust while at work. Dr. Cohen noted that a
May 16, 2019 paranasal sinus CT scan demonstrated mucosal thickening of his ostial meatus
complexes bilaterally and opacification of his right frontoethmoidal recess and anterior ethmoid
cavities bilaterally. He opined that these findings were consistent with hindered mucociliary
clearance. Dr. Cohen further noted studies of workers from the World Trade Center revealed that
exposure to aerosolized particulate debris hindered mucociliary clearance and could contribute to
chronic rhinosinusitis.
The Board finds that the reports of Drs. Lyon and Cohen, when read together, are sufficient
to require further development of the medical evidence to see that justice is done.16 Drs. Lyon and
Cohen are Board-certified physicians in pulmonology and otolaryngology, respectively, and are
12

See T.L., Docket No. 18-0778 (issued January 22, 2020); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
13

J.F., Docket No. 18-0492 (issued January 16, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

14

A.M., Docket No. 18-0562 (issued January 23, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

15

E.W., supra note 9; Gary L. Fowler, 45 ECAB 365 (1994).

16

J.H., Docket No. 18-1637 (issued January 29, 2020); X.V., Docket No. 18-1360 (issued April 12, 2019).

6

qualified in their field of medicine to render rationalized opinions on the issue of causal
relationship. They relied upon a proper history of injury and provided a pathophysiological
explanation as to how the accepted factors of his federal employment were sufficient to have
caused the diagnosed conditions. The Board has long held that it is unnecessary that the evidence
of record in a case be so conclusive as to suggest causal connection beyond all reasonable doubt.
Rather, the evidence required is only that necessary to convince the adjudicator that the conclusion
drawn is rational, sound, and logical.17
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.18
On remand OWCP shall refer appellant, a statement of accepted facts, and the medical
record to a specialist in the appropriate field of medicine. The chosen physician shall provide a
rationalized opinion as to whether the diagnosed conditions are causally related to the accepted
factors of appellant’s federal employment. If the physician opines that the diagnosed conditions
are not causally related, he or she must explain, with rationale, how or why the opinion differs
from that of Drs. Lyon and Cohen. After this and other such further development as deemed
necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

17

C.C., Docket No. 18-1453 (issued January 28, 2020).

18

K.P., Docket 18-0056 (issued January 27, 2020); see also A.P., Docket No. 17-0813 (issued January 3, 2018).

7

ORDER
IT IS HEREBY ORDERED THAT the March 31, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: February 9, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

